

Exhibit 10.1


Annual Directors’ Compensation Summary (Non-Employee Directors)

--------------------------------------------------------------------------------

Annual Cash Retainer
$155,000 per year through December 31, 2019; $162,500 per year effective January
1, 2020


Annual Equity Retainer
$155,000 through December 31, 2019; $162,500 effective January 1, 2020, payable
under the Lockheed Martin Corporation Directors Equity Plan*


Audit Committee Chairman Retainer
$30,000 per year


Management Development and Compensation Committee Chairman Retainer


$30,000 per year


Other Committee Chairman Retainers
$20,000 per year


Lead Director Retainer
$35,000 per year through December 31, 2019; $50,000 per year effective January
1, 2020


Travel Accident Insurance
$1,000,000
Deferred Compensation Plan
Deferral plan for cash retainer


Director Education
Reimbursed for costs and expenses


Stock Ownership Guidelines
Ownership in common stock or stock units with a value equivalent to five times
the annual cash retainer within five years of joining the Board





* In June 2014, the board of directors approved a resolution to the effect that
each non-employee director would elect to receive the equity portion of the
retainer in the form of stock units and would not elect options to purchase
shares unless the board resolution was further amended or revoked. The Lockheed
Martin Corporation Directors Equity Plan provides that except in certain
circumstances, stock units vest 50 percent on June 30 and 50 percent on December
31 following the grant date. Effective for any annual retainer earned on or
after January 1, 2018, (1) any director who has satisfied the Stock Ownership
Guidelines may elect to be paid the vested portion of the annual retainer in
equity (along with any accumulated dividend equivalents) on the earlier of
termination or retirement from the board of directors or March 31 following the
first anniversary of the award date, and (2) any director who has not satisfied
the Stock Ownership Guidelines shall continue to be paid the vested portion of
the annual retainer (along with any accumulated dividend equivalents) upon
termination or retirement from the board of directors.





